       Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 1 of 24




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MELISSA EBERT,

                       Plaintiff,
                                                           CIVIL ACTION
            v.                                             NO. 12-01253


 C.R. BARD, INC., et al.,

                       Defendants.


PAPPERT, J.                                                                 May 11, 2020

                                    MEMORANDUM

      Melissa Ebert’s doctor implanted in her a Bard G2 inferior vena cava filter—a

prescription medical device—to prevent pulmonary embolism. One of the filter’s struts

eventually fractured and migrated to Ebert’s pulmonary artery. Both the filter and

fractured strut were later removed from Ebert’s body without complication. Ebert filed

this lawsuit against Defendants C.R. Bard, Inc., and Bard Peripheral Vascular, Inc.

(collectively as “Bard”) alleging claims of negligence, breach of express warranty,

negligent misrepresentation and strict liability. Bard filed a Motion for Summary

Judgment on all of Ebert’s claims. After thoroughly reviewing the record and hearing

oral argument, the Court grants the Motion in its entirety for the reasons that follow.

                                            I

                                            A

      Ebert was diagnosed with a deep vein thrombosis on January 7, 2008. (Defs.’

Statement of Undisputed Facts (“Defs.’ SOF”) ¶ 6, ECF No. 132-2.) Deep vein

thromboses are blood clots that can travel to the lungs, causing a pulmonary embolism.



                                            1
        Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 2 of 24




(Id. ¶ 1.) Pulmonary emboli, in turn, can cause chest pain, shortness of breath and

death. (Id. ¶ 2.) Ebert’s physician, Dr. Michael Ringold, treated her initially with a

device called a Celect inferior vena cava (IVC) filter, which was manufactured by Cook

Medical. (Id. ¶ 7.) IVC filters are designed to catch blood clots and prevent them from

reaching the heart and lungs. See (G2 Information for Use (“G2 IFU”) 4, Ex. C, ECF

No. 132-5).1 Shortly after Dr. Ringold implanted the Celect filter, several of its struts

penetrated the wall of Ebert’s IVC and one strut touched her aorta, causing

inflammation. (Defs.’ SOF ¶ 8.) As a result, on January 29, 2008, Dr. Ringold removed

Ebert’s Celect filter and replaced it with a Bard G2 filter—the device at issue in this

case. (Id. ¶ 9.)

       Before Dr. Ringold implanted the G2 filter in Ebert, he showed her a brochure

published by Bard so that she could see what the filter looked like. (Ebert Dep. 220:5–

24, Ex. V, ECF No. 138-22; Ex. I, ECF No. 132-11.) The G2 filter consists of two tiers of

struts that make up its arms and legs; once deployed inside the body, the arms and legs

open and anchor to the walls of the IVC. See (G2 IFU 4–5). The G2 filter is a

retrievable filter, meaning it can be removed percutaneously after implantation. The

device, however, was intended to be a permanent solution for Ebert’s risk of deep vein

thrombosis and pulmonary emboli. (G2 IFU 4; Ringold Dep. 30:23–31:15, Ex. A, ECF

No. 133-1; Ex. A, ECF No. 138-1.)

       Approximately three years later on March 22, 2011, Dr. Ringold removed Ebert’s

G2 filter and during that procedure, he discovered that one of the filter’s struts had

fractured and believed that it had endothelialized in the side of her IVC, meaning


1     Citations to the G2’s Information for Use refer to the ECF pagination rather than to the
document’s internal pagination.


                                                 2
        Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 3 of 24




tissue had grown around the strut holding it in place. (Defs.’ SOF ¶¶ 10–11; Ringold

Dep. 47:9–25.) After weighing the risks of removing the fractured strut against the

benefits of leaving it in place, Dr. Ringold left the strut inside of Ebert. (Ringold Dep.

47:9–25.)

       On October 11, 2011, Ebert presented to the emergency room with severe lower

back pain. (Defs.’ SOF ¶ 13.) She believed that the G2 filter’s strut had migrated from

her IVC to somewhere near her spine. (Id.) A CT scan of Ebert’s chest revealed that

the fractured strut had moved to a branch of her pulmonary artery in the left lower lobe

of her lung. (Id. ¶ 14.) At that point, Ebert underwent an endovascular procedure to

remove the fractured strut. (Id. ¶ 15.) In 2012, a cardiologist evaluated Ebert’s heart

and lungs and concluded they were functioning normally. (Id. ¶ 16.) An

echocardiogram taken that year of Ebert’s heart also revealed no physical damage. (Id.

¶¶ 17–18.)

                                                 B

       Bard first began distributing IVC filters in 1992, when it marketed and sold the

Simon Nitinol Filter (SNF)—a permanent device manufactured by Nitinol Medical

Technologies. (Nitinol Medical Technologies Acquisition Proposal 3, Ex. C, ECF No.

145-2.)2 After acquiring Nitinol Medical Technologies’ IVC filter line, Bard developed

its own modified IVC filter called the Recovery. See generally (Vena Cava Filter

Overview (Glen Falls), Ex. D, EXF No. 145-3). The FDA initially approved the

Recovery filter as a permanent device in November of 2002, followed by its approval as

a retrievable device in July of 2003. See (Nov. 27, 2002 FDA Letter, Ex. E, ECF No.


2
       Citations to the Nitinol Medical Technologies Acquisition Proposal refer to the ECF
pagination rather than to the document’s internal pagination.


                                                 3
       Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 4 of 24




145-4; July 25, 2003 FDA Letter, Ex. F, ECF No. 145-5). In August of 2005, Bard

obtained FDA approval to market the G2 filter as a substantially equivalent device to

its predicate filter, the Recovery. See (Aug. 29, 2005 FDA Letter, Ex. B, ECF No. 145-

1).

       All IVC filters—both Bard and non-Bard devices alike—carry well-known risks,

including the possibility of fracture, migration and perforation. See generally (Grassi,

Quality Improvement Guidelines for Percutaneous Permanent Inferior Vena Cava Filter

Placement for the Prevention of Pulmonary Embolism (“IVC Article”), Ex. B, ECF No.

132-4; Defs.’ SOF ¶¶ 20–21.) A 2003 article, for example, reported that the rate of filter

fracture in all IVC filters ranged from two to ten percent. (IVC Article 4.)

       The G2 filter’s Information for Use (IFU) warned generally about these risks.

For example, the IFU’s “Warnings” and “Potential Complications” sections both

cautioned that “filter fracture is a known complication” of IVC filters, and that “[t]here

have been reports of embolization of vena cava filter fragments resulting in retrieval of

the filter fragments using endovascular and/or surgical techniques.” (G2 IFU 4–5.) It

also stated that “[m]ost cases of filter fracture, however, have been reported without

any adverse clinical sequelae.” (Id.)

       At the time Dr. Ringold implanted the G2 filter in Ebert, he was aware of the

general risks associated with IVC filters. He first learned of the risks of penetration,

fracture, embolization and migration as early as the 1990s during his residency and

fellowship. (Ringold Dep. 15:20–16:12.) Dr. Ringold, however, testified that he never

read the G2 filter’s IFU in its entirety, and he could not recall whether he read the IFU

at any point prior to implanting the device in Ebert. (Id. 23:25–24:7; Defs.’ SOF ¶ 35.)




                                             4
        Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 5 of 24




                                              C

       Ebert asserts the following causes of action: (1) negligence—design defect; (2)

negligence—failure to warn; (3) breach of express warranty and implied warranty of

merchantability; (4) negligent misrepresentation; and (5) strict liability. (Compl., ECF

No. 1.) She seeks both compensatory and punitive damages. (Id.) After Ebert filed her

Complaint, the Judicial Panel on Multidistrict Litigation transferred her case to the

United States District Court for the District of Arizona for consolidated pretrial

proceedings. (ECF No. 117.) The case has since returned to the Eastern District of

Pennsylvania (ECF No. 118), and Bard filed a Motion for Summary Judgment on all of

Ebert’s claims. (ECF No. 132.) In her Response, Ebert informed the Court that she no

longer intends to pursue the breach of implied warranty of merchantability claim but

otherwise opposes the Motion in full. (ECF Nos. 133 & 138.) The Court heard oral

argument on April 27, 2020. (ECF No. 154.)

                                              II

       Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A

dispute is genuine if the evidence is such that a reasonable factfinder could return a

verdict for the nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986). Summary judgment is granted where there is insufficient record evidence for a

reasonable factfinder to find for the plaintiff. Id. at 252. “The mere existence of a

scintilla of evidence in support of the plaintiff’s position will be insufficient; there must

be evidence on which the jury could reasonably find for the plaintiff.” Id.




                                              5
       Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 6 of 24




       When ruling on a motion for summary judgment, the court may rely only on

admissible evidence. See, e.g., Blackburn v. United Parcel Serv., Inc., 179 F.3d 81, 94

(3d Cir. 1999). A court must view the facts and draw all reasonable inferences in favor

of the nonmoving party. See In re Flat Glass Antitrust Litig., 385 F.3d 350, 357 (3d Cir.

2004). “An inference based upon a speculation or conjecture does not create a material

factual dispute sufficient to defeat entry of summary judgment.” Robertson v. Allied

Signal, Inc., 914 F.2d 360, 382 n.12 (3d Cir. 1990).

                                            III

                                            A

       Count I of Ebert’s Complaint alleges negligence against Bard, and she bases her

claim upon two theories of liability: design defect and failure to warn. “To prevail in a

negligence action, a plaintiff ‘must show that the defendant had a duty to conform to a

certain standard of conduct, that the defendant breached that duty, that such breach

caused the injury in question, and actual loss or damage.’” Berrier v. Simplicity Mfg.,

Inc., 563 F.3d 38, 61 (3d Cir. 2009) (quoting Phillips v. Cricket Lighters, 841 A.2d 1000,

1008 (Pa. 2003)). The Court addresses the negligent design defect and negligent failure

to warn theories in turn.

                                            1

       Bard argues Ebert presents no evidence showing that the G2 filter was too

harmful to be used by anyone. (Defs.’ Mot. Summ. J. (“Defs.’ Mot.”) 7–9, ECF No. 132-

1; Apr. 27, 2020 Hr’g Tr. 12:19–13:6, ECF No. 154.) Ebert, in turn, contends that she

has presented enough facts, including evidence of a reasonable alternative design, to




                                            6
        Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 7 of 24




send the negligent design defect claim to a jury. (Pl.’s Am. Resp. (“Pl.’s Resp.”) 7–13,

ECF No. 138.)

       In Lance v. Wyeth, the Pennsylvania Supreme Court held for the first time that

negligent design defect claims are cognizable in the prescription drug context. 85 A.3d

434 (Pa. 2014); see Kramme v. Zimmer, Inc., 2015 WL 4509021, at *6 (M.D. Pa. July 24,

2015) (applying Lance to prescription medical devices). Both parties agree that Lance

governs Ebert’s negligent design defect claim. The parties dispute, however, the duty of

care Lance established for such claims.

       According to Bard, Lance requires medical device manufacturers to abide by the

following narrow duty of care: “Under Pennsylvania law, pharmaceutical companies

violate their duty of care if they introduce a drug into the marketplace, or continue a

previous tender, with actual or constructive knowledge that the drug is too harmful to

be used by anyone.” Lance, 85 A.3d at 461. Ebert contends that the duty is far broader

and relies on the following language from Lance to support her argument: “[T]he law of

negligence establishes a duty, on the part of manufacturers, which can be viewed on a

continuum from the requirements of: a warning of dangers, through a stronger warning

if justified by the known risks, through non-marketing or discontinuance of marketing

when it becomes or should become known that the product should not be used in light of

its relative risks.” Id. at 459–60.

       The Court agrees with Bard’s reading of Lance, which holds that a prescription

medical device manufacturer violates its duty of care—as it applies to negligent design

defect claims—when it “tender[s] into the market a drug which it knows or should know

is so dangerous that it should not be taken by anyone.” Id. at 458; 461; see Stevens v.




                                             7
        Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 8 of 24




C.R. Bard, Inc., 2018 WL 692097, at *3 (W.D. Pa. Feb. 2, 2018) (explaining that Lance

recognized negligent design defect claims against prescription drug manufacturers, and

that companies “tendering into the market a drug which it knows or should know is so

dangerous that it should not be taken by anyone can be said to have violated its duty”

(quoting Lance, 85 A.3d at 458)).3

       Ebert is admittedly not alone in her reliance on Lance’s “continuum” language.

See, e.g., Crockett v. Luitpold Pharms. Inc., 2020 WL 433367, at *11 (E.D. Pa. Jan. 28,

2020) (limiting Lance to its facts and declining “to apply such a burdensome standard”);

Kramme, 2015 WL 4509021, at *6 (“We do not believe that the Pennsylvania Supreme

Court intended to limit negligence claims to only those products too dangerous to be

taken by anyone.”). The Court does not dispute that the duty of care for negligence

claims exists on a spectrum. Lance’s “continuum” language, however, is dicta

explaining the range of duties of care applicable to negligence claims generally. (Apr.

27, 2020 Hr’g Tr. 12:5–18.) The first two duties that Lance lists—to “warn[ ] of

dangers” and to provide “a stronger warning if justified by the known risks”—apply to

negligence claims brought under a failure to warn theory.4 See Lance, 85 A.3d at 459–

60. The third identified duty—“the non-marketing or discontinuance of marketing

when it becomes or should become known that the product simply should not be used in


3        When deciding Lance, the Pennsylvania Supreme Court was not presented with the question
of whether to adopt the Restatement Third’s approach to negligent design defect claims involving
prescription drugs. Lance, 85 A.3d at 461 n.37. Nonetheless, the court noted that “Pennsylvania law
at the very least overlaps or intersects with the Restatement Third principle that a manufacturer
marketing a prescription drug [or medical device] which it knows or should know is too dangerous for
anyone to use violates the standard of due care and may be liable under fault-based tort law.” Id.
(citing Restatement (Third) of Torts: Prod. Liab. § 6(c)).

4       Whether Bard violated its duty to warn of the risks associated with the G2 filter is discussed
infra in Section III.B.



                                                  8
         Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 9 of 24




light of its relative risks”—in turn, relates to claims brought under theories of negligent

design defect or negligent marketing. Id.

                                                    2

        There is no record evidence that Bard placed the G2 filter into the market “with

actual or constructive knowledge that the [device was] too harmful to be used by

anyone.” Lance, 85 A.3d at 461. As Bard points out, and Ebert does not contest, no

regulatory body or medical society has ever indicated that the G2 filter should not be

used for any class of patients, or is otherwise unsafe for use.5 (Defs.’ SOF ¶¶ 38–39.)

Ebert seeks to establish a genuine issue of fact by pointing to Dr. Ringold’s deposition

testimony, where he explained that his medical practice stopped using Bard’s filters

after he “experienced some complications” with their devices, including Ebert’s filter

fracture. (Ringold Dep. 68:11–69:23; 83:16–85:8.) According to Dr. Ringold, he and his

partners stopped using the G2 filter after two patients (out of several hundred)

experienced filter fracture, and a subsequent search in the FDA’s MAUDE database

revealed other similar adverse event reports. (Id. at 83:16–85:24.)

        Dr. Ringold, however, testified based on his own personal experiences. (Id. at

84:16–19.) Ebert points to no record evidence—from Dr. Ringold’s deposition, her


5       At oral argument, Bard also made much of the fact that an internal Bard email initially
reported that the G2 filter had a failure rate of 0.06%. (Nov. 2005 Bard Email, Ex. M, ECF No. 145-
19.) Counsel for Bard stated that “because 99.94 percent of G2 filters have no reported rate of
fracturing. . . no reasonable jury could be able to infer that [the] product is defective.” (Apr. 27, 2020
Hr’g Tr. 113:12–17.)
        After the Court held oral argument, Ebert sought leave to file a Sur-Reply, evidently seeking
to rebut this seemingly low reported failure rate. (ECF No. 156.) The Sur-Reply included additional
studies regarding the failure rates for IVC filters, including G2 filters specifically. One study found
a 12% fracture rate in G2 filters. See (Nicholson Article 2, Ex. Y, ECF No. 157-3). Another study
reported the G2 filter having a fracture rate of 31%. See (Angel Article 7, Ex. X, ECF No. 157-2).
Both of these studies were published years after Dr. Ringold implanted the G2 filter in Ebert.
However, neither a 0.06% or a 31% failure rate is dispositive to the outcome of this or any other of
Ebert’s claims.


                                                    9
       Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 10 of 24




expert witnesses’ reports or otherwise—indicating that that “no reasonable physician

would prescribe” or implant the G2 filter, or consider it to be too harmful to be used by

any class of patients. Lance, 85 A.3d at 457 n.33; see id. (recognizing the difficulty of

proving a negligent design defect claim where the “prescription drug maintained its

FDA approval, it remained on the market, and U.S. doctors continued to prescribe it”).

Indeed, no regulatory body has ever said the G2 should not be used by any class of

patients or is otherwise unsafe, something Ebert does not dispute. (Defs.’ SOF ¶ 38.)

                                             3

       Ebert—both in her Response and at oral argument—contends alternatively that

she can establish Bard breached its duty of care by presenting evidence of a safer

alternative design that could have been adopted. (Pl.’s Resp. 8–13; Apr. 27, 2020 Hr’g

Tr. 83:14–20.) In particular, Ebert points to Dr. McMeeking and Dr. Ritchie’s expert

reports in which the doctors opine that an alternative design was both technologically

and economically feasible at the time Bard manufactured the G2 filter. (Pl.’s Resp. 8–

13.) McMeeking’s proposed alternative design, for example, would utilize a “chamfer or

rounding on the otherwise sharp edges” and a “shorter sheath with a longer length of

arms and legs outside the sheath” to reduce the strain put on the filter. (McMeeking

Report 26, Ex. S, ECF No. 133-19.) The wires on the alternative design would also be

electropolished as a way to improve fatigue resistance, thereby reducing the risk of

fracture. See (id.)

       “[P]laintiffs frequently attempt to demonstrate the availability of a safer

alternative design to establish a product defect.” Lance, 85 A.3d at 458 n.36. Yet in the

context of prescription drugs and medical devices, the court in Lance acknowledged that




                                             10
       Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 11 of 24




the alternative design approach “is not an easy fit measured against conventional

design theory . . . on account of speculativeness concerning whether FDA approval could

ever be had for a new ‘design.’” Id. at 458–59 (citations omitted). Moreover, even

assuming the McMeeking Report creates a genuine issue of fact as to whether a

reasonable alternative design was feasible, Ebert nonetheless fails to present evidence

that the G2 filter was “too harmful to be used by anyone.” Id. at 461.

                                            B

       Ebert also brings her negligence claim under a failure to warn theory. Bard

argues that summary judgment should be granted in its favor for two independent

reasons. See (Defs.’ Mot. 9–12). First, that the warnings Bard provided about the G2

filter were adequate as a matter of law. (Id. at 9–11.) And second, even if the Court

found the warnings to be inadequate, the claim nevertheless fails because Ebert cannot

prove proximate causation. (Id. at 11–12.) In response, Ebert argues that Bard’s

warnings were inadequate because they did not include comparative failure rates, and

had Dr. Ringold known of the comparative risks, he would have used a different filter.

See (Pl.’s Resp. 13–18).

                                            1

       “In the duty to warn context, assuming that plaintiffs have established both duty

and a failure to warn, plaintiffs must further establish proximate causation by showing

that had defendant issued a proper warning to the learned intermediary, he would have

altered his behavior and the injury would have been avoided.” Demmler v. SmithKline

Beecham Corp., 671 A.2d 1151, 1155 (Pa. Super. Ct. 1996) (quoting Mazur v. Merck &

Co. Inc., 742 F. Supp. 239, 262 (E.D. Pa. 1990)). Because the G2 filter is a prescription




                                            11
       Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 12 of 24




medical device, the learned intermediary doctrine applies to Ebert’s claim. See Daniel

v. Wyeth Pharm., Inc., 15 A.3d 909, 924 (Pa. Super. Ct. 2011). Under this doctrine, the

manufacturer’s duty to warn “must be directed to the physician, not the consumer.” Id.

(quoting Taurino v. Ellen, 579 A.2d 925, 927 (Pa. Super. Ct. 1990)). “Thus, in an action

against a drug [or device] manufacturer based upon inadequate warnings, the issue to

be determined is whether the warning, if any, that was given to the prescribing

physicians was proper and adequate.” Id. (quoting Taurino, 579 A.2d at 927).

      Under Pennsylvania law, the determination of whether a warning is adequate is

initially a question of law. See Mazur v. Merck & Co., Inc., 964 F.2d 1348, 1366 (3d Cir.

1992) (citing Mackowick v. Westinghouse Elec. Corp., 575 A.2d 100, 102 (Pa. 1990)).

“For a warning to be adequate as a matter of law . . . it must: (1) accurately and

unambiguously convey the scope and nature of the risk, and (2) state the risk with

sufficient specificity.” Schrecengost v. Coloplast Corp., 425 F. Supp. 3d 448, 462 (W.D.

Pa. 2019) (applying Pennsylvania law). “[W]here fact questions exist (e.g., regarding

the sufficiency of the warning for a particular risk identified in the label and whether

the warning was diluted by marketing representations), the question of adequacy is one

for the jury.” In re Avandia Mktg., Sales Practices & Prods. Liab. Litig., 817 F. Supp.

2d 535, 545–46 (E.D. Pa. 2011) (citing Incollingo v. Ewing, 282 A.2d 206, 220 (Pa.

1971)). The adequacy of a warning is determined based on what the manufacturer

knew, or should have known, about a given risk at the time the patient was prescribed

the medical device, and whether the label warned of that risk. Id. at 545–46. Expert

medical testimony is generally required “to determine whether the drug manufacturer’s

warning to the medical community is adequate.” Demmler, 671 A.2d at 1154.




                                            12
       Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 13 of 24




                                             2

       Neither party disputes that Bard provided general warnings, including the risk

of filter fracture, in the G2 filter’s IFU. The “Warnings” section of the IFU cautioned

that “[f]ilter fracture is a known complication of vena cava filters. There have been

reports of embolization of vena cava filter fragments resulting in retrieval of the

fragment using endovascular and/or surgical techniques. Most cases of filter fracture,

however, have been reported without any adverse clinical sequalae.” (G2 IFU 4.) An

identical warning was also included in the “Potential Complications” section. (Id. at 5.)

That section stated in bold print that “[a]ll of the above complications have been

associated with serious adverse events such as medical intervention and/or death.”

(Id.) Notwithstanding the fact that the IFU warned of the specific complication that

Ebert experienced—i.e., filter fracture—she contends that the warnings were still

inadequate; specifically, she argues that Bard breached its duty to warn by failing to

provide comparative failure rates between the G2 filter and other Bard and non-Bard

devices. (Pl.’s Resp. 14–15.)

       Again, Dr. Ringold was independently aware of the general risks associated with

IVC filters, including filter fracture. (Ringold Dep. 15:20–16:12.) Dr. Ringold testified,

however, that he never read the G2 filter’s IFU in its entirety and could not recall if he

ever read the IFU prior to implanting Ebert with the G2 filter. (Defs.’ SOF ¶ 35;

Ringold Dep.23:25–24:7.) Ebert points out, however, that Dr. Ringold testified at his

deposition that he “probably would not use the [G2] filter,” had he known there was a

significant risk of fracture. See (Ringold Dep. 71:2–10). Yet this testimony does not




                                            13
       Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 14 of 24




negate the underlying, undisputed fact that he did not entirely read the G2 filter’s IFU

in the first place. (Defs.’ SOF ¶ 35.)

       Ebert relies primarily on Schrecengost v. Coloplast Corp. in arguing that there is

a triable issue of fact for the proximate cause element of her claim. 425 F. Supp. 3d 448

(W.D. Pa. 2019); see (Apr. 27, 2020 Hr’g Tr. 88:5–90:2). Schrecengost asserted, among

others, a negligent failure to warn claim, after she experienced complications from a

surgical mesh implant. Id. at 452. The court denied the defendant’s motion for

summary judgment on that claim because there were genuine issues of fact about

whether the plaintiff’s doctor reviewed the surgical mesh’s IFU before her surgery. Id.

at 462–63. The defendants asserted that the physician had no recollection of reading or

referring to the IFU prior to performing the procedure, whereas the plaintiff argued

that her doctor reviewed the IFU prior to her surgery and relied on its warnings. Id. at

453.

       Here, however, there is no room for such disagreement; Dr. Ringold did not read

the G2 filter’s IFU in its entirety, nor could he recall whether he read it before

implanting the filter in Ebert. (Defs.’ SOF ¶ 35; Ringold Dep. 23:25–24:7.) In fact,

Ebert’s counsel admitted during oral argument that if Dr. Ringold was called as a

witness at trial, he could not testify that he “relied on the IFU in making [his] decision

to use the G2 . . . over another type of filter.” (Apr. 27, 2020 Hr’g Tr. 75:22–76:3.) Thus,

even assuming that the warnings were inadequate, more detailed warnings, such as

comparative failure rates, would have made no difference in Dr. Ringold’s decision to

implant the G2 filter in Ebert. See, e.g., Kline v. Zimmer Holdings, Inc., 2015 WL

4077495, at *25 (W.D. Pa. July 6, 2015) (explaining doctor’s failure to read the




                                            14
        Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 15 of 24




warnings in the package insert of a hip replacement device was fatal to plaintiff’s

negligent failure to warn claim). Because Ebert offers no evidence that Dr. Ringold read

the IFU in its entirety or relied on it prior to implanting the G2 filter, she cannot prove

that an inadequate warning proximately caused her injury.6

                                                  C

       Count II of Ebert’s Complaint alleges breach of express warranty.7 She claims

that the following statement in the G2 filter’s IFU created such a warranty: “Filter

fracture is a known complication of vena cava filters. There have been reports of

embolization of vena cava filter fragments resulting in retrieval of the fragment using

endovascular and/or surgical techniques. Most cases of filter fracture, however, have

been reported without any adverse clinical sequelae.” (Pl.’s Resp. 18 (quoting G2 IFU

4).) Bard contends it is entitled to summary judgment on this claim because “no such

affirmations of fact or promises exist between Bard and Plaintiff,” considering Ebert

never talked to anyone at Bard and she never received any information from the

manufacturer directly. (Defs.’ Mot. 12–13; Defs.’ SOF ¶ 36.)

                                                  1




6       Ebert also contends that Bard’s sales representatives should have warned Dr. Ringold of the
comparative failures rates between G2 filters and other Bard and non-Bard filters. (Pl.’s Resp. 14–
18; Apr. 27, 2020 Hr’g Tr. 77:22–78:4; 91:4–8.) The Court, however, is aware of no legal authority
(and Ebert has provided none) that a medical device manufacturer’s duty to warn extends beyond
that which it must include in its products’ IFUs and other written publications. See (Apr. 27, 2020
Hr’g Tr. 67:9–68:9). Nor has Ebert pointed to any record evidence demonstrating that it is the
custom of the medical device industry to convey such risks through sales representatives. As such,
the Court limits its analysis of Ebert’s negligent failure to warn claim to those warnings published in
the G2 filter’s IFU.

7      Count II also included a claim for breach of implied warranty of merchantability, but Ebert
withdrew that claim. (Pl.’s Resp. 18.)


                                                  15
       Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 16 of 24




       To prevail on a breach of express warranty claim, a plaintiff must establish that

a breach of warranty occurred and that the breach was the proximate cause of the

specific damages sustained. Samuel-Bassett v. Kia Motors Am. Inc., 34 A.3d 1, 35 (Pa.

2011) (citing Price v. Chevrolet Motor Div., 765 A.2d 800, 809 (Pa. Super. Ct. 2000)).

Under Pennsylvania law, an express warranty is created by “[a]ny affirmation of fact or

promise made by the seller to the buyer which relates to the goods and becomes part of

the basis of the bargain.” 13 Pa. Con. Stat. § 2313(a)(1). A plaintiff satisfies the “basis

of the bargain” requirement by “proving that she read, heard, saw or knew of the

advertisement containing the affirmation of fact or promise.” Parkinson v. Guidant

Corp., 315 F. Supp. 2d 741, 752 & n.10 (W.D. Pa. 2004) (quoting Cipollone v. Liggett

Grp., Inc., 893 F.2d 541, 567 (3d Cir. 1990), rev’d on other grounds, 505 U.S. 503

(1992)).

       There is no evidence in the record that Ebert read, heard, saw or knew of any

statements that Bard published in the G2 filter’s IFU—the document which forms the

very basis of her breach of express warranty claim. Indeed, she does not dispute the

fact that she never “talked to, received any information from, or relied on any

information supplied by Bard before treatment with the G2 filter.” (Defs.’ SOF ¶¶ 36–

37; Ebert Dep. 265:19–266:2.) Immediately before Dr. Ringold implanted the G2 filter

in her, however, Ebert recalled him showing her a Bard brochure for the sole purpose of

looking at a picture of the G2 filter. (Ebert Dep. 220:5–24.) That was the extent of her

review; she testified that she “wasn’t given a brochure” but just looked at an image of

the filter while “gowned up and ready to go under the knife.” (Id. at 220:9–24.)

Nothing in the record shows that any affirmation of fact or promise in the IFU or in the




                                            16
       Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 17 of 24




brochure concerning fracture rates or product safety became part of the “basis of the

bargain.” See, e.g., Soufflas v. Zimmer, Inc., 474 F. Supp. 2d 737, 752–53 (E.D. Pa.

2007) (granting summary judgment on breach of express warranty claim where plaintiff

offered no evidence that she relied on any express statements from the defendant

medical device company).

                                            2

       Notwithstanding the fact that Ebert never received any affirmations of fact or

promises from Bard directly, she argues that her breach of express warranty claim

should proceed to trial because she indirectly relied on the warranty, “as explained by

Dr. Ringold through the informed consent process.” (Pl.’s Resp. 19.) Several problems,

both legal and factual, undermine this argument.

       First, Ebert’s dependence on Rosci v. AcroMed, Inc., 669 A.2d 959 (Pa. Super. Ct.

1995), to support her indirect reliance theory is misplaced. See (Pl.’s Rep. 19). In Rosci,

a manufacturer of bone plates and screws expressly warranted that the medical devices

would conform to the descriptions on their package inserts. Rosci, 669 A.2d at 967.

The patient brought a breach of express warranty claim, but the trial court granted

summary judgment to the manufacturer after concluding that the learned intermediary

doctrine precluded the suit. Id. at 968. The court in Rosci reversed the trial court,

holding that the learned intermediary doctrine does not apply to breach of express

warranty claims, because such claims are “unrelated to the issue of the warnings given

to the prescribing physician and instead [are] based solely upon the express affirmation

of fact made by the manufacturer.” Id. at 969. Rosci further explained that a medical

device manufacturer “should not be heard to defend its failure to conform to those




                                            17
       Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 18 of 24




representations solely because the literature in which they are contained was directed

to the prescribing physician rather than to the patient,” who was the intended recipient

of the medical device. Id.

       Ebert seeks to extend Rosci’s reach by claiming that any representation directed

at a physician forms the basis of a breach of warranty claim if the physician later

communicates that representation to the patient. See (Pl.’s Resp. 19). Rosci’s holding,

however, is far narrower; it held that the learned intermediary doctrine does not

preclude breach of express warranty claims against medical device manufacturers. Id.

at 968. Nothing in Rosci alters the requirement that a medical device manufacturer’s

affirmations of fact must form the “basis of the bargain” in order for a plaintiff to

succeed on her breach of express warranty claim. See 13 Pa. Con. Stat. § 2313(a)(1).

And as discussed above, Ebert cannot make that showing.

       Even if Ebert was correct and she could rely on statements that Dr. Ringold

made to her to establish a breach of warranty claim, the record does not provide such

evidence. Ebert testified that Dr. Ringold told her about “migration, bleeding risk,

that’s about it,” and that the G2 filter was the “Cadillac of filters.” (Ebert Dep. 220:25–

221:2; 224:22–24.) She cannot show, however, that Dr. Ringold informed her that most

instances of filter fracture “have been reported without any adverse clinical sequelae”—

which is the warranty language upon which Ebert bases her claim. (G2 IFU 4.)

Moreover, as stated previously, Dr. Ringold never read the G2 filter’s IFU in its

entirety, let alone before Ebert’s procedure. (Ringold Dep. 23:25–24:7.)




                                             18
       Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 19 of 24




                                            D

       Ebert next asserts a negligent misrepresentation claim. Bard argues that there

is no record evidence showing that it made any misrepresentation, or that Dr. Ringold

justifiably relied on any such misrepresentation. (Defs.’ Mot. 14–15.)

       Pennsylvania law requires a plaintiff to establish the following four elements to

prove negligent misrepresentation: “(1) a misrepresentation of a material fact; (2) made

under circumstances in which the misrepresenter ought to have known its falsity; (3)

with an intent to induce another to act on it; and (4) which results in injury to a party

acting in justifiable reliance on the misrepresentation.” Bortz v. Noon, 729 A.2d 555,

561 (Pa. 1999). Negligent misrepresentation differs from intentional misrepresentation

“in that the misrepresentation must concern a material fact and the speaker need not

know his or her words are untrue, but must have failed to make a reasonable

investigation of the truth of these words.” Id. Like any action in negligence, “there

must be an existence of a duty” owed by the defendant to the injured plaintiff. Id.

       To establish the first element of her claim—i.e., that Bard made a

misrepresentation of material fact—Ebert relies on two Bard documents: the

September 2005 U.S. Sales Training Manual and the G2 filter’s IFU. The Sales

Training Manual contains a section called “Features and Benefits,” which touts the G2

filter as having “increased migration resistance,” “reduced tilt” and “increased fracture

resistance.” (G2 Training Manual 30, Ex. W, ECF No. 138-23.) Ebert points out,

however, that the G2 filter actually had higher failure rates as compared to other Bard

and non-Bard filters. See, e.g., (Freeman Aff. 5, 39–50; Ex. Q, ECF No. 133-17).




                                            19
       Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 20 of 24




       Even if the Sales Training Manual misrepresented the G2’s heightened risks,

there is nothing in the record showing that she or Dr. Ringold justifiably relied on those

misrepresentations. There is no evidence that Dr. Ringold was aware of the manual’s

existence or contents. At oral argument, Ebert’s counsel conceded that Dr. Ringold

never saw or relied on any misstatements in the Sales Training Manual. (Apr. 27, 2020

Hr’g Tr. 97:13–17.) Dr. Ringold also did not believe that the Bard representative who

visited his practice misrepresented any information concerning the G2 filter, nor does

Ebert dispute that fact. (Defs.’ SOF ¶ 34; Ringold Dep. 86:10–24).

       Ebert also cites the G2 filter’s IFU as evidence of a material misrepresentation of

fact. (Pl.’s Resp. 21.) She points specifically to language in the IFU stating that “[m]ost

cases of filter fracture, however, have been reported without any adverse clinical

sequalae.” (G2 IFU 4.) According to Ebert, this language indicated to Dr. Ringold that

“there is an insignificant risk of sequalae associated with filter fractures,” and had he

been told the G2 filter presented a significant risk of fracture, he would not have used

it. (Pl.’s Resp. 21.) Ebert cannot rely on the G2 filter’s IFU for her negligent

misrepresentation claim. First, she cites no evidence showing that most filter fractures

resulted in adverse clinical sequalae. Second, as mentioned previously, Dr. Ringold did

not read the G2 filter’s IFU in its entirety, or rely on any statements in it. (Defs.’ SOF

¶ 35; Ringold Dep. 23:25–24:7.)

                                             E

       Ebert’s final cause of action relies upon the theory of strict liability. The parties

contest whether Pennsylvania law even recognizes strict liability claims against

prescription medical device manufacturers such as Bard. See (Defs.’ Mot. 15–17; Pl.’s




                                             20
          Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 21 of 24




Resp. 21–23). The Pennsylvania Supreme Court has yet to say whether such claims are

cognizable. In the absence of a ruling from Pennsylvania’s highest court, the Court

must predict whether the Pennsylvania Supreme Court would recognize a strict

liability claim against Bard for its G2 filter. See Berrier v. Simplicity Mfg., Inc., 563

F.3d 38, 45–46 (3d Cir. 2009). In doing so, the Court must consider “relevant state

precedents, analogous decisions, considered dicta, scholarly works, and any other

reliable data tending convincingly to show how the highest court in the state would

decide the issue at hand.” Id. at 46 (quoting Nationwide Mut. Ins. Co. v. Buffetta., 230

F.3d 634, 637 (3d Cir. 2000)). From a review of the available sources, the Court

predicts that the Pennsylvania Supreme Court would bar a strict liability cause of

action against Bard for its G2 filter. This prediction is limited to the facts of this case

and the individual characteristics of IVC filters.

       Pennsylvania law presumes that products can be the subject of strict liability

tort actions. Tincher v. Omega Flex, Inc., 104 A.3d 328, 386 (Pa. 2014) (citing

Restatement (Second) of Torts § 402A cmt. b). In 1996, however, the Pennsylvania

Supreme Court adopted comment k of the Restatement (Second) of Torts § 402A to bar

strict liability claims against manufacturers of prescription drugs. Hahn v. Richter,

673 A.2d 888, 890 (Pa. 1996). Comment k exempts “unavoidably unsafe products” that

are “quite incapable of being made safe for their intended or ordinary use”—namely

prescription drugs—from strict liability claims. Restatement (Second) of Torts § 402A

cmt. k.

       Bard asks the Court to predict that the Pennsylvania Supreme Court would

apply comment k and Hahn to its G2 filter, thereby shielding it from a strict liability




                                             21
       Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 22 of 24




claim. (Defs.’ Mot. 15–17; Defs.’ Reply 8–9.) In doing so, Bard cites several district

court opinions from the Third Circuit predicting that the Pennsylvania Supreme Court

would do just that. (Defs.’ Mot. 15 n.1; Defs.’ Reply 8 n.3.) Many of those decisions rely

on the 2006 Pennsylvania Superior Court decision Creazzo v. Medtronic, Inc., which

extended Hahn’s holding to bar strict liability claims against prescription medical

device manufacturers. 903 A.2d 24 (Pa. Super. Ct. 2006). In doing so, the Creazzo

court explained that it could “find no reason why the same rational[e] applicable to

prescription drugs may not be applied to medical devices.” Id. at 32. The Court gives

little persuasive weight to Creazzo; it is supported by scant reasoning and in the

fourteen years since Creazzo, the Pennsylvania Supreme Court has not relied on it.8

       More recently, the Pennsylvania Supreme Court has issued two opinions

cautioning against “altering the common law of products liability,” in both “general

terms and with specific reference to Hahn and comment k.” Gross v. Coloplast Corp.,

2020 WL 264691, at *3 (E.D. Pa. Jan. 17, 2020). These cases, taken together,

undermine Creazzo’s persuasive force and suggest that the Pennsylvania Supreme

Court would not apply comment k to categorically exempt all prescription medical

devices from strict liability claims. The first case, Tincher v. Omega Flex, Inc., cautions

courts against creating such categorical exemptions: “Courts, which address evidence

and arguments in individual cases, are neither positioned, nor resourced, to make the

kind of policy judgments required to arrive at an a priori decision as to which



8       Creazzo has been cited by the Pennsylvania Supreme Court once in a footnote on a spoliation
issue. See Pyertiz v. Commonwealth, 32 A.3d 687, 692 n.5 (Pa. 2011).
        There are two cases currently on appeal before the Pennsylvania Superior Court that raise
the question of whether comment k should apply to prescription medical devices. See Ebaugh v.
Ethicon, Inc., No. 463 EDA 2018 (Pa Super. Ct.); Emmet v. Ethicon, Inc., No. 1078 EDA 2019 (Pa.
Super. Ct.).


                                                22
        Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 23 of 24




individual products, or categories and types of products, should be exempt.” 104 A.3d

328, 396 (Pa. 2014). Rather, Pennsylvania’s highest court counsels that decisionmaking

should be made in the presence of a rich factual record to allow for “a comprehensive

discussion of the competing policies . . . which would support an informed, legislative-

type judgment.” Lance v. Wyeth, 85 A.3d 434, 454 (Pa. 2014).

       This second case, Lance, more specifically cautions courts against expanding the

reach of Hahn and comment k. The Lance court reaffirmed the decision in Hahn—i.e.,

categorically applying comment k to prescription drug manufacturers—but not without

criticism. See id. at 438, 452 n.21. Indeed, the court admitted that Hahn “applied a

rather one-dimensional analysis in its adoption of a blanket approach to comment k”

and that its “truncated analysis . . . offers a poor foundation for extrapolation.” Id. at

452 n.21 (emphasis added). The court further noted that “the terse opinion in Hahn

does not so much as mention, let alone evaluate, the reasons why many other

jurisdictions had interpreted comment k to require a case-by-case assessment

concerning the availability of its protections.” Id. (comparing Hahn, 673 A.2d at 889–

91, with Toner v. Lederle Labs., 732 P.2d 297, 304–09 (Idaho 1987)).

       The cautionary language of Tincher and Lance leads the Court to predict that

the Pennsylvania Supreme Court would not categorically extend Hahn and comment k

to all prescription medical device manufacturers.9 Rather, the Court predicts that

Pennsylvania’s highest court would instead analyze comment k’s applicability to



9      Recent district court opinions in the Third Circuit have also predicted this result. See, e.g.,
Moultrie v. Coloplast Corp., 2020 WL 1249354 (W.D. Pa. Mar. 16, 2020); Gross v. Coloplast Corp.,
2020 WL 264691 (E.D. Pa. Jan. 17, 2020); Schrecengost v. Coloplast Corp., 425 F. Supp. 3d 448 (W.D.
Pa. 2019). But see Kohn v. Ethicon, Inc., 2020 WL 733126 (E.D. Pa. Feb. 12, 2020); Crockett v.
Luitpold Pharms., Inc., 2020 WL 433367 (E.D. Pa. Jan. 28, 2020).



                                                 23
         Case 5:12-cv-01253-GJP Document 160 Filed 05/11/20 Page 24 of 24




prescription medical devices on a case-by-case basis, determined largely by each case’s

developed factual record and the individual characteristics of the medical device at

issue.

         Here, the Court has the benefit of a fully developed factual record. Based on the

evidence, the Court concludes that the Bard G2 filter is an “unavoidably unsafe

product,” such that the Pennsylvania Supreme Court would apply comment k to the

filter, thereby shielding Bard from a strict liability claim. Indeed, every IVC filter,

including Bard’s G2 filter, carries risks of fracture, migration and perforation. See (IVC

Article 4; Resnic Article 2, Ex. Z, ECF No. 157-4 (explaining that “it is impossible to

design an implantable medical device with zero risk of failure”)). A 2003 article

reported, for example, that the rate of filter fracture in all IVC filters ranged from two

to ten percent. (IVC Article 4.) Like all IVC filters, the G2 filter was no different, as it

too carried risks of failure making it an “unavoidably unsafe product.” See (Defs.’ SOF

¶¶ 20–21). The Court accordingly grants summary judgment to Bard on the strict

liability claim.

         An appropriate Order follows.


                                                         BY THE COURT:



                                                          /s/ Gerald J. Pappert
                                                         ________________________
                                                         GERALD J. PAPPERT, J.




                                             24
